Exhibit 10.2

ACKNOWLEDGEMENT AND AGREEMENT

REGARDING STOCK PURCHASE AGREEMENT AND GUARANTY

THIS ACKNOWLEDGEMENT AND AGREEMENT (this “Agreement”) dated as of October 8,
2007 by and among I-Flow Corporation, a Delaware corporation (the “Seller”),
InfuSystem, Inc., a California corporation (the “Company”), HAPC, Inc., a
Delaware corporation (the “Buyer”), Iceland Acquisition Subsidiary, Inc., a
Delaware corporation (the “Acquisition Sub”), and Pat LaVecchia, Sean D.
McDevitt and Philip B. Harris (collectively, the “Guarantors”) is entered into
with reference to the following:

WHEREAS, the Seller, the Company, the Buyer and the Acquisition Sub entered into
that certain Stock Purchase Agreement dated as of September 29, 2006, as amended
to date (the “SPA”) and capitalized terms used but not defined herein shall have
the respective meanings ascribed to them in the SPA;

WHEREAS, the Guarantors have made and entered into that certain Continuing
Guaranty dated as of September 29, 2006 (the “Guaranty”) in favor of the Seller,
pursuant to which the Guarantors, jointly and severally, unconditionally
guaranteed the full and prompt payment to the Seller when due of the Termination
Fee; and

WHEREAS, in connection with the SPA and the Guaranty, the parties hereto wish to
acknowledge and confirm their agreement as to certain matters.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and intending to be legally bound, the parties
hereto acknowledge and agree as follows:

1. Seller’s Right to Cause Buyer to Conclude Buyer Stockholders’ Meeting. All
parties hereto agree that, pursuant to, among other things, Section 6.18 of the
SPA and the Seller’s rights as a stockholder of the Buyer, the Seller has the
right to cause the Buyer to conclude the Buyer Stockholders’ Meeting, which was
convened and occurred on September 26, 2007 but was subsequently adjourned to
October 10, 2007. In consideration of the following acknowledgements and
agreements, the Seller agrees to waive such right until October 19, 2007.

2. Acknowledgements and Agreements by the Buyer, the Acquisition Sub and the
Guarantors. The Buyer, the Acquisition Sub and the Guarantors hereby acknowledge
and agree as follows:

(a) Buyer Stockholders’ Meeting Has Occurred. The Buyer Stockholders’ Meeting
occurred on September 26, 2007 for all purposes, including without limitation
Section 10.3 of the SPA relating to the Termination Fee. Accordingly, the
Termination Fee shall be $3,000,000 under any circumstances in which it is
payable, including in the event that the Buyer is unable to obtain the
Stockholder Approval by the Termination Date for any reason whatsoever
(including without limitation acts of God, failure to tally a vote or correctly
tally a vote and inability to re-convene the Buyer Stockholders’ Meeting for any
reason).

 

1



--------------------------------------------------------------------------------

(b) Conclusion of Buyer Stockholders’ Meeting. The Buyer will cause the Buyer
Stockholders’ Meeting to be re-convened at a duly called meeting on or before
October 19, 2007 and will officially, and as part of such Meeting, tally the
vote of its stockholders on the acquisition of the Company pursuant to the SPA
in order to assess whether the Stockholder Approval has been obtained.

(c) All Conditions Deemed Satisfied. In the event that the Stockholder Approval
is not obtained by October 19, 2007 for any reason whatsoever, all conditions to
the Closing set forth in the SPA (except for Stockholder Approval) shall be
deemed fully satisfied and fulfilled as of such date and any date thereafter for
the purpose of establishing the Seller’s entitlement to the Termination Fee,
without regard to any circumstances whatsoever after the date hereof, including
without limitation the occurrence of any event that has or may have a Material
Adverse Effect.

(d) Payment of $3,000,000 Termination Fee. Notwithstanding anything to the
contrary contained in the SPA or the Guaranty, in the event that the Buyer is
unable to obtain the Stockholder Approval by the Termination Date for any reason
whatsoever, (i) the Seller shall receive the $3,000,000 Termination Fee in
immediately available funds from the Buyer and/or the Guarantors on the
Termination Date and (ii) should the Seller not receive such amount in
immediately available funds on the Termination Date, the Seller and any person
designated by the Seller are expressly authorized to immediately draw such
amount under that certain Irrevocable Standby Letter of Credit No. CTCS-301592
dated as of January 4, 2007 made by Messrs. McDevitt and Harris with JPMorgan
Chase Bank, N.A. in favor of the Seller.

(e) Effect of Payment of Termination Fee. Payment of the Termination Fee is
expressly agreed to constitute liquidated damages (and not a penalty) to
compensate the Seller and the Company for direct and substantial damages in
connection with the Buyer’s failure to satisfy its conditions to Closing.
Notwithstanding the foregoing and payment of the Termination Fee, the Buyer
shall continue to be obligated to pay to the Seller all other fees and expenses
owed to the Seller, including without limitation pursuant to Sections 6.18
(Preparation of Proxy Statement), 6.23 (Audit Fees and Costs), 12.1(a) (Ticking
Fee) and 12.1(d) (Expenses) of the SPA (in each case as agreed pursuant to the
Side Letter dated as of April 30, 2007 (as amended to date) among the Seller,
the Buyer and the Acquisition Sub), as well as pursuant to Section 11.1 of the
SPA relating to the Fourth Amendment to the SPA.

3. No Amendments to SPA or Guaranty. Except as expressly set forth herein, the
provisions of the SPA and the Guaranty shall remain in full force and effect in
accordance with their terms.

4. Counterparts; Facsimile Signatures. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties hereto and delivered to the other parties hereto. This
Agreement may be executed by electronic or facsimile signature, and an
electronic or facsimile signature shall constitute an original for all purposes.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Company, the Buyer, the Acquisition Sub and
the Guarantors have caused this Agreement to be executed as of the date first
written above.

 

I-FLOW CORPORATION By:  

/s/ James J. Dal Porto

Name:   James J. Dal Porto Title:   Executive VP and COO INFUSYSTEM, INC. By:  

/s/ James R. Talevich

Name:   James R. Talevich Title:   CFO and Secretary HAPC, INC. By:  

/s/ Pat LaVecchia

Name:   Pat LaVecchia Title:   Secretary and Director ICELAND ACQUISITION
SUBSIDIARY, INC. By:  

/s/ Pat LaVecchia

Name:   Pat LaVecchia Title:   Secretary and Director

 

PAT LAVECCHIA

/s/ Sean D. McDevitt

SEAN D. MCDEVITT

/s/ Philip B. Harris

PHILIP B. HARRIS

SIGNATURE PAGE

ACKNOWLEDGEMENT AND AGREEMENT

REGARDING STOCK PURCHASE AGREEMENT AND GUARANTY